                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division




    GREGORYS. MERCER,

                          Plainiijj:

           V.                                                Case No. l:18-cv-346


    E.A. VEGA,

                          Defendant.



                                               ORDER


       This matter comes before the Court on Plaintiffs Motion for New Trial. Dkt. 35. The

Court has reviewed the Motion and finds no grounds to grant the relief requested. Therefore, the

Motion is DENIED. The Court granted summary judgment in favor of Defendant on April 24,
2019. Dkt. 30. and the Clerk entered Judgment in favor of Defendant on April 25. 2019. Dkt. 31.

If Plaintiff wishes to appeal this Court's judgment, the filing of the present Motion has not stayed
or otherwise affected his deadline to do so.

       Plaintiff today also filed an limergency Motion for an Extension of Time. Dkt. 38. and a

Motion for Leave of Court to Make Amendments. Dkt. 39. These Motions are DENIED AS

MOOT.


       It is SO ORDERED.




May^,2019                                                    Liam 0?Gr^y
Alexandria. Virginia                                         United Sta^e^ District Judge
